DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                                 LEE DIXON
                                  Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D21-1196

                               [August 5, 2021]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Martin S. Fein, Judge;
L.T. Case No. 08-1221CF10A.

   Lee Dixon, Cross City, pro se.

   No appearance required for appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., GERBER and KUNTZ, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.